NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50211

                Plaintiff-Appellee,             D.C. No. 3:10-cr-01223-WQH-1

 v.
                                                 MEMORANDUM*
WILLIAM ALBERT ZACHOLL, AKA
Billy Bones,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      William Albert Zacholl appeals from the district court’s judgment and

challenges the 24-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zacholl contends that the district court procedurally erred by failing to

explain its decision to impose a 24-month term of supervised release. We need not

resolve the parties’ dispute over the applicable standard of review because, even

under de novo review, the district court did not err. The district court considered

Zacholl’s arguments and acknowledged Zacholl’s extended period of compliance

with the terms of supervised release but was concerned about Zacholl’s relapse and

need for substance abuse treatment. The district court’s reasons for imposing the

24-month term of supervised release are apparent from the record. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (adequate explanation

may be “inferred from . . . . the record as a whole”).

      Zacholl also contends that the 24-month term of supervised release is

substantively unreasonable in light of his performance on supervised release prior

to his relapse and his voluntary medical and psychiatric treatment after he relapsed.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The supervised release term is substantively reasonable in light of

the 18 U.S.C. § 3583(e) factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                          2                                    20-50211